PRICE, Judge.
Appellants were jointly indicted, tried and convicted of the offense of living in adultery or fornication. The jury imposed a fine of $100 against each defendant. The court sentenced the defendants to perform hard labor to pay the fine and costs and further ordered that each of said defendants perform additional hard labor for the county for six months.
The evidence for the State amply and adequately supported the charge that defendants were living together openly, notoriously and continuously in a state of adultery or fornication. The defendants interposed a general denial of the State’s contention. The conflict in the evidence presented a question for the determination of the jury, and after allowing all reasonable presumptions in favor of the correctness of the verdict, we are not convinced that to allow the conviction to stand would be manifestly wrong or unjust. The motion for a new trial was properly overruled. 7 Ala.Digest, Criminal Law, 1159(2).
No reversible error appears in any ruling of the court upon the trial.
The judgment of conviction is affirmed.
Affirmed.